Citation Nr: 1434405	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-25 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUES

1. Entitlement to service connection for bilateral knee disability.

2. Entitlement to service connection for bilateral hand disability.

3. Entitlement to service connection for a skin rash.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from May to June 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran had requested the opportunity to appear at a hearing before a Veterans Law Judge at the RO and such hearing was duly scheduled in October 2010.  The Veteran was unable to attend but provided good cause for his absence.  The Board remanded the claim in October 2012 to afford him a new opportunity for a hearing.  The Veteran was scheduled for another hearing in February 2013.  He was notified at his address of record, but did not attend the hearing or provide good cause for his absence.  The hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has provided a statement from his sister attesting to the presence of bilateral knee and hand disabilities and a rash, on his return from service.  The service treatment records are missing along with his original VA claims file.  While there is no record of recent treatment for any of the claimed disabilities, the nature of the disabilities is such that the Veteran would be considered competent to provide evidence of their existence.  As such, a VA examination is warranted under the low threshold standard of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) and 38 C.F.R. § 3.159(c)(4).  

As the Veteran has stated he received a medical discharge from service, his service personnel records would be pertinent to the claims on appeal.  These records should be requested from the appropriate records custodian.  In addition, the Veteran has stated that he was treated at the Fort Knox Medical Center in service for the claimed disabilities; such records are routinely stored separate from service treatment records.  As they would likewise be pertinent to the appeal, they should be requested from the appropriate records custodian.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain all of the Veteran's service personnel records and all records of his treatment at the hospital at Fort Knox, Kentucky, for the period from May to July 1980.   

If, after all due diligence, it is determined that any of the records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

2. After all outstanding records have been obtained and associated with the claims file; the Veteran should be provided an appropriate VA examination to address the issues on appeal.  Specifically, the examiner should answer the following questions:

a) Does the Veteran have a current (at any point during the appeals period) disability of either knee?  If so, was that disability at least as likely as not (probability 50 percent or greater) incurred in service?

b) Does the Veteran have a current (at any point during the appeals period) disability of either hand?  If so, was that disability at least as likely as not (probability 50 percent or greater) incurred in service?

c) Does the Veteran have a current (at any point during the appeals period) skin rash or other skin disability?  If so, was that disability at least as likely as not (probability 50 percent or greater) incurred in service?

The examiner should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review.

3. Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in of the claim.  38 C.F.R. §§ 3.158, 3.655.  If the Veteran does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, and indicate whether any notice sent was returned as undeliverable.

4. If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

